DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 01/20/2021 is acknowledged.
Claims 16 and 21 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected delivery systems, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 14 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "at least one adjustable length docking branch" renders the claim indefinite because it is unclear whether the “at least one adjustable length docking branch” is the same “docking branch” previously recited in claim 12.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the at least one access branch and the at least one adjustable length docking branch. It is unclear how the at least one access branch is configured to allow access the docking branch when they are part of the same main body.
Claims 3 – 11 are rejected as they depend from an indefinite claim.
Claim 14 recites the limitation "a plurality of said tubular branch bodies" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase should be written as “the tubular branch body comprise a plurality of tubular branch bodies”.
Claim 14 recites the limitation "docking branches" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Only a single “docking branch” was previously recited.
Claim 15 is rejected as it is dependent upon an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashiri (US 20110190862 A1).
Regarding claim 17, Bashiri discloses a delivery system for a vascular graft modular assembly (stent delivery device) (abstract), comprising: 
a sheath (catheter 102) for confining a tubular branch body (stent 104) of the vascular graft modular assembly (delivery system) in a compact form for delivery through a lumen (paragraph [0030] and Fig. 15); 
a retrieval capsule (holders 150) (paragraph [0043]); 
a press-fit retrieval pin (bumper 146) (Examiner’s note: the bumper 146 is press-fitted into the recess of the holder 150 – Fig. 14) configured to fit within the retrieval capsule (holders 150) (paragraph [0043] and Fig. 14); and 
a retrieval wire (core wire 144) (paragraph [0043]) having a proximal end and a distal end, 
wherein one of the retrieval capsule (holders 150) and the press-fit retrieval pin (bumper 146) is attached to the sheath (catheter 102) (Examiner’s note: the bumper 146 is attached to the catheter 103 indirectly via a handle, not shown), and the other one of the retrieval capsule (holders 150) and the press-fit retrieval pin (bumper 146) is attached to the distal end of the retrieval wire (core wire 144) (Examiner’s note: the bumper 146 is attached to the core wire 144 – Fig. 15), the proximal end of the retrieval wire being available to a user of the system.
Regarding claim 18, Bashiri discloses wherein the press-fit retrieval pin (bumper 146) is attached to the sheath (catheter 102) (Examiner’s note: the bumper 146 is 
Regarding claim 19, Bashiri discloses wherein the press-fit retrieval pin (bumper 146) has a head portion of a shape enabling it to be captured within a corresponding recess (Fig. 15), the shape being substantially at least one of a ball (Examiner’s note: the head of the bumper 146 is ball shape), bullet or arrowhead, and the head portion is made from a resilient material allowing a degree of compression of the head portion during press- fitting into the retrieval capsule and elastic expansion of the head portion when the head portion is located in the corresponding recess in the retrieval capsule (Examiner’s note: bumpers are made from soft deformable plastic – paragraph [0040]; thus the bumper 146, the pin, would have some degree of compression and expansion).
Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 20150105819 A1).
Regarding claim 17, Becker discloses a delivery system for a vascular graft modular assembly (implant retrieval) (abstract), comprising: 
a sheath (elongate sleeve 50) for confining a tubular branch body (filter 20) (Examiner’s note: the filter body forms a tubular branch) of the vascular graft modular assembly (delivery system) in a compact form for delivery through a lumen (paragraph [0033] and Fig. 2E); 
a retrieval capsule (trap 30) (paragraph [0033]); 
a press-fit retrieval pin (bump 24’) (Examiner’s note: the bump 24’ is press-fitted into the recess of the trap 30, and grasped by the rim opening 42 of 
a retrieval wire (extension 26) (paragraph [0025]) having a proximal end and a distal end, 
wherein one of the retrieval capsule (trap 30) and the press-fit retrieval pin (bump 24’) is attached to the sheath (sleeve 50) (Examiner’s note: the trap 30 is attached to the sleeve 50), and the other one of the retrieval capsule (trap 30) and the press-fit retrieval pin (bump 24’) is attached to the distal end of the retrieval wire (extension 26) (Examiner’s note: the bump 24’ is attached to the proximal end of extension 26), the proximal end of the retrieval wire being available to a user of the system (Examiner’s note: the proximal end of the extension is available to a user via the bump 24’ and the trap 30).
Regarding claim 20, Becker discloses wherein the retrieval capsule (trap 30) is part of a retrieval capsule assembly (trap 30) having an external wall (external wall of the trap 30) configured to form a sealing close fit within a docking branch (Examiner’s note: the external surface of the trap 30 can be configured to form a sealing fit with a docking branch; the docking branch does not have a determined diameter, and Becking states a long range of diameters for the trap 30 – paragraph [0051]; thus the trap can form a sealing close fit with another tubular structure).
Allowable Subject Matter
Claims 1 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to disclose or make obvious a delivery system for a vascular graft modular assembly comprising a sheath for confining a tubular branch body, a retrieval capsule, a press-fit retrieval pin, and a retrieval wire; the system further comprising an endoprosthetic device, wherein the endoprosthetic device comprises a docking branch, where the tubular branch body is received within a docking branch of the endoprosthetic device.
The closest prior art, Bashiri (cited above), teaches the sheath for confining a tubular branch body, the retrieval capsule, a press-fit pin, and the retrieval wire. However, Bashiri does not disclose or make obvious the endoprosthetic device, whereby the tubular branch body is received within the endoprosthetic device. It would not have been obvious nor is there any motivation to modify Bashiri to include the endoprosthetic device, because Bashiri already teaches a prosthetic device (the stent), and to add another endoprosthesis would render the device of Bashiri inoperable for its intended purpose. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 20120136431 A1) teaches the endoprosthetic device comprising docking branches and access branches; however is silent regarding the capsule assembly of claim 17.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771